DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the RCE filed on 01/06/2021.  Claims 1-25 are pending.  Claims 1, 9 and 17 are independent.  Claims 9-25 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
a) Claim 1, lines 10-11, the limitation “the proximal end” should be amended to --the proximal end of the medial portion-- to avoid confusion with other proximal ends.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a) The limitation ‘proximal cylindrical portion” in line 7 of claim 1 does not have sufficient support in the original disclosure and is considered as new matter.  The specification does not describe that proximal portion of the spreader (the portion proximal to 310 of 300a, e.g. Figs. 3A and 3B) is cylindrical.  The drawing also does not show that the proximal portion of the spreader is exactly cylindrical. The proximal portion appears to be substantially cylindrical, but not exactly cylindrical.
b) The limitation “the medial portion tapering away from the central longitudinal axis from the proximal end to the distal end of the medial portion” in line 10 of claim 1 does not have sufficient support in the original disclosure and is considered as new matter.  According to www.dictionary.com, the term “taper” is defined as “to become smaller or thinner toward one end” or “to grow gradually lean.”  According to the 
c) The limitation “a spreader comprising:…a medial portion… tapering away from the central longitudinal axis from the proximal end to the distal end of the medial portion…; and an angled portion configured to force the expandable tines to deploy as the spreader is advanced through the anchor body” in claim 1 does not have sufficient support in the original disclosure and is considered as new matter.  Based on the disclosure, the medial portion appears to be the (angled) portion that is configured to force the expandable tines to deploy as the spreader is advanced through the anchor body (Figs 1B-1D).  Disclosure does not disclose that there are a medial portion tapering away from the central longitudinal axis from the proximal end to the distal end of the medial portion and an angled portion (a separate portion than the medial portion) configured to force the expandable tines to deploy as the spreader is advanced through the anchor body.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation "the proximal end of the spreader" in line 2 of the claim.  Claim 1 recites more than one proximal end but does not specify which proximal end is the proximal end of the spreader.  Therefore, it is unclear which proximal end is the proximal end of the spreader.  For the purpose of examination, the examiner interprets “the proximal end of the spreader” in claim 2 to be “the proximal end of the proximal cylindrical portion of the spreader.”
Claim 3 recites the limitation "the proximal end of the spreader" in line 3 of the claim.  Claim 1 recites more than one proximal end but does not specify which proximal end is the proximal end of the spreader.  Therefore, it is unclear which proximal end is the proximal end of the spreader.  For the purpose of examination, the examiner interprets “the proximal end of the spreader” in claim 3 to be “the proximal end of the proximal cylindrical portion of the spreader.”
Claim 4 recites the limitation "the proximal end of the spreader" in line 2 of the claim.  Claim 1 recites more than one proximal end but does not specify which proximal end is the proximal end of the spreader.  Therefore, it is unclear which proximal end is the proximal end of the spreader.  For the purpose of examination, the examiner interprets “the proximal end of the spreader” in claim 4 to be “the proximal end of the proximal cylindrical portion of the spreader.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pat. No.: 7,713,285) in view of Lee et al. (US Pat. No.: 5,480,403).
Regarding claims 1, 2, 6, and 7, Stone discloses, in one embodiment (Figs. 19-21), a tissue capture anchor (400, Figs. 19-21) for attaching tissue to bone, the anchor comprising: an anchor body (404, Figs. 19-21) comprising: at least two expandable tines (at least two 432, Figs. 19-21); and a spreader or anchor insert (402, Figs. 19-21) extending along a central longitudinal axis (central longitudinal axis of 402, Fig. 19) and configured to fit within the anchor body; and wherein the spreader comprises a proximal cylindrical/substantially cylindrical portion (proximal eyelet portion 408, Fig. 19) comprising a proximal end (proximal end of 408, Fig. 19) and a distal end (distal end of 408, Fig. 19), a medial portion (tapered portion 415, Fig. 19) comprising a proximal end (proximal end of 415, Fig. 19) and a distal end (distal end of 415, Fig. 19), the proximal end of the medial portion connected to the distal end of the proximal portion (Fig. 19), the medial portion tapering away from the central longitudinal axis or widens relative to 
Stone teaches, in another embodiment (Figs 25-26), an anchor insert (604, Figs. 25-26) for inserting into the anchor comprising: a pointed tip (606, Fig. 25) configured to spear tissue (Figs. 25-26 and Col. 13, lines 34-51).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tip of the spreader or anchor insert of the embodiment shown in Figs. 19-21 of Stone to be a pointed tip configured to spear tissue as taught by the 
Furthermore, Lee teaches, in the same field of endeavor (suture anchor), a through-hole (113 Fig. 3 or 133, Fig. 5) which can be formed and positioned either at the proximal portion or through the distal end of a medial portion and through the proximal end of the distal portion of an anchor (110, Fig. 3 or 130, Fig. 5.  In Fig. 5, the through-hole is formed through proximal end of a distal portion 131 and a distal end of a medial portion which is a portion of 130 between the distal portion 131 and a proximal portion of 130. See Figure below) for receiving a suture.

    PNG
    media_image1.png
    496
    596
    media_image1.png
    Greyscale

.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pat. No.: 7,713,285) in view of Lee et al. (US Pat. No.: 5,480,403) as applied to claim 1 above, and further in view of Glazer et al. (US Pub. No.: 2008/0183220).
Regarding claim 3, Stone in view of Lee disclose substantially all the limitations of the claim as taught above but fails to disclose that an outside surface of the spreader comprises a lateral protrusion and the central hole of the anchor body comprises indentations adapted to engage the lateral protrusion for inhibiting movement of the proximal end of the spreader relative to the central hole.
Glazer teaches, in the same field of endeavor (tissue anchor), a tissue anchor comprising: an outside surface (outside surface of 106, Fig. 5) of a spreader (insert or screw 106, Fig. 5) comprising a lateral protrusion (thread of 106, Figs. 5 and 6); and a central hole (central opening of 102, Figs. 5 and 6) of an anchor body (sleeve 102, Figs. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the anchor of Stone in view of Lee to include an outside surface of the spreader comprising a lateral protrusion and that the central hole of the anchor body comprises indentations adapted to engage the lateral protrusion for inhibiting movement of the proximal end of the spreader relative to the central hole as taught by Glazer in order to control the expansion of the anchor body and/or maintain the expansion of the spreader at a desired expansion of the anchor body (Glazer, at least Paras. [0039], [0042], and [0043]).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pat. No.: 7,713,285) in view of Lee et al. (US Pat. No.: 5,480,403) as applied to claim 1 above, and further in view of Meridew (US Pub. No.: 7,572,283).

Meridew teaches, in the same field of endeavor (tissue anchor), a tissue anchor comprising anchor body (22, Figs. 1-4) and a spreader (20, Figs. 1-4); wherein the inside surface of a central hole (central hole/lumen of 22, Figs. 1-6) in the anchor body comprises a groove (proximal groove of 76, Fig. 4) and the proximal end of the spreader comprises a ridge (54, Figs. 1-6) adapted to fixedly snap within the anchor body's groove (Col. 5, lines 19-26).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tissue anchor of Stone in view of Lee to include that the inside surface of the central hole in the anchor body comprises a groove and the proximal end of the spreader comprises a ridge adapted to fixedly snap within the anchor body's groove as taught by Meridew in order to secure the anchor body to the spreader once the anchor is deployed in the body (Meridew, Col. 5, lines 19-26).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pat. No.: 7,713,285) in view of Lee et al. (US Pat. No.: 5,480,403) as applied to claim 1 above, and further in view of Schwartz et al. (US Pub. No.: 2002/0169478).
Regarding claim 4, Stone in view of Lee disclose substantially all the limitations of the claim as taught above but fails to disclose that the inside surface of the central 
Schwartz teaches, from the same problem solving area (connecting an anchor body to an anchor insert), an anchor (combination of 60 and 20, Figs. 7 and 8) comprising an anchor body (60, Figs. 7 and 8) and an anchor insert (20, Figs. 7 and 8) for inserting into and connecting to the anchor body; wherein the inside surface of a central hole (central hole/lumen of 60, Figs. 7 and 8) in the anchor body comprises a groove (proximal groove of 60 with locking edge 62, Figs. 7 and 8) and the proximal end of the anchor insert comprises a ridge (34, Figs. 7 and 8) adapted to fixedly snap within the anchor body's groove (Figs. 7 and 8 and Para. [0036]).
At the time of the invention, it would have been obvious to modify the inside surface of the central hole in the anchor body of the Stone to include a groove and the proximal end of the spreader of Stone in view of Lee to include a ridge adapted to fixedly snap within the anchor body's groove as taught by Schwartz with the inside surface of the central hole in the anchor body comprising a groove and the proximal end of the anchor insert comprising a ridge adapted to fixedly snap within the anchor body's groove in order to securely lock the anchor body and the spreader/anchor insert and prevent them from disconnecting (Schwartz, at least Para. [0036]).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pat. No.: 7,713,285) in view of Lee et al. (US Pat. No.: 5,480,403) as applied to claim 1 above, and further in view of Caspari et al. (US Pat. No.: 5,899,921)

Caspari teaches, from the same field of endeavor (tissue anchor), an anchor comprised of polyether-ether-ketone (PEEK).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the anchor of Stone in view of Lee to be comprised of polyether-ether-ketone (PEEK) as taught by Caspari, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pat. No.: 7,713,285) in view of Lee et al. (US Pat. No.: 5,480,403) as applied to claim 1 above, and further in view of Denham et al. (US Pub. No.: 2006/0235413).
Regarding claim 8, Stone in view of Lee disclose substantially all the limitations of the claim as taught above but fails to disclose an inserter comprising a handle; an outer tube coupled to the handle; an inner rod or tube positioned within the outer tube and coupled to the spreader; an actuator shaft positioned within the handle and coupled to the inner rod; and a deployment knob coupled to the handle and the actuator shaft and configured to move the actuator shaft relative to the handle and the inner rod or tube relative to the outer tube; wherein the inserter tool is configured to draw the spreader into the bone anchor to fully deploy the tissue capture anchor and secure tissue to the bone.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Stone in view of Lee to include an inserter comprising a handle; an outer tube coupled to the handle; an inner rod or tube positioned within the outer tube and coupled to the spreader; an actuator shaft positioned within the handle and coupled to the inner rod; and a deployment knob coupled to the handle and the actuator shaft and configured to move the actuator shaft relative to the handle and the inner rod or tube relative to the outer tube; wherein the inserter tool is configured to draw the spreader into the bone anchor to fully deploy the tissue capture anchor and secure tissue to the bone as taught by Denham in order to facilitate the deployment of the tissue anchor.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of new ground(s) of rejection.

Stone teaches, in another embodiment (Figs 25-26), an anchor insert (604, Figs. 25-26) for inserting into the anchor comprising: a pointed tip (606, Fig. 25) configured to spear tissue (Figs. 25-26 and Col. 13, lines 34-51).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tip of the spreader or anchor insert of the embodiment shown in Figs. 19-21 of Stone to be a pointed tip configured to spear tissue as taught by the embodiment shown in Figs. 25-26 of Stone in order to assist the anchor in driving or piercing the tissue (Col. 13, lines 34-51).
Furthermore, Lee teaches, in the same field of endeavor (suture anchor), a through-hole (113 Fig. 3 or 133, Fig. 5) which can be formed and positioned either at the proximal portion or through the distal end of a medial portion and through the proximal end of the distal portion of an anchor (110, Fig. 3 or 130, Fig. 5.  In Fig. 5, the through-hole 133 is formed through proximal end of a distal portion 131 and a distal of a medial portion which is a portion proximal and next to the distal portion) for receiving a suture.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to try to modify the through-hole of the spreader or anchor insert of Stone to be formed and positioned through the distal end of the medial portion and through the proximal end of the distal portion of the spreader or anchor insert for receiving a suture as taught by Lee instead of being located at the proximal portion of the spreader or anchor insert since it has been recognized that the through-hole formed and positioned 
Lee clearly discloses a through-hole (133, Fig. 5) formed and positioned through the distal end of a medial portion and through the proximal end of the distal portion of an anchor (130, Fig. 5.  In Fig. 5, the through-hole is formed through proximal end of a distal portion 131 and a distal end of a medial portion which is a portion of 130 between the distal portion 131 and a proximal portion of 130.  See Figure above) for receiving a suture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 10:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JING RUI OU/            Primary Examiner, Art Unit 3771